DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities:

Claim 1.    (Amended) A structure in flat-packable kit form for protecting a roadside mailbox[[es]] from snowplow damage, comprising:
a deflection surface having a first leg and a second leg pivotably connected along a surface pivotable connection for moving between a planar condition and a transverse condition;
a post bracket having two halves pivotably connected along a bracket pivotable connection for moving between a planar condition and a transverse condition; and
a plurality of gussets, each gusset dimensioned to connect either one half of the two halves to the first leg or connect another half of the two halves to the second leg with both the post bracket and the deflection surface[[s]] [[are]] in their respective transverse conditions, thereby defining a post sleeve between said post bracket and said deflection surface,
whereby the deflection surface and the post bracket in the flat condition, and the plurality of gussets, are stackable in a stack having a thickness of no more than one-half inch.

Claim 2.    (Amended) The structure in flat-packable kit form for protecting a roadside mailbox[[es]] from snowplow damage of claim 1, wherein both the bracket pivotable connection and the surface pivotable connection[[s]] include slots.

Claim 3.    (Amended) The structure in flat-packable kit form for protecting a roadside mailbox[[es]] from snowplow damage of claim 2, wherein both the bracket pivotable connection and the surface pivotable connection[[s]] are living hinges.

Claim 4.    (Amended) The structure in flat-packable kit form for protecting a roadside mailbox[[es]] from snowplow damage of claim 1, wherein the first leg has a first length twenty-five percent to thirty percent that of a second length of the second leg.

Claim 5.    (Amended) The structure in flat-packable kit form for protecting a roadside mailbox[[es]] from snowplow damage of claim 1, further comprising tabs along the edges of the post bracket, and each gusset provides tabs for connecting the two halves to the first and second legs, and for connecting the plurality of gussets to the two halves and the first and second legs.

Claim 6.    (Amended) A method of protecting [[a]] the roadside mailbox comprising said structure of claim 1, said method [[,]] comprising:
securing a mounting post in a ground between the roadside mailbox and an associated road;

sliding the mounting post through the post sleeve; and
securing [[the]] said structure to the mounting post so that the first leg shields a front of the roadside mailbox and the second leg shields a side of the roadside mailbox facing oncoming traffic along said associated road, wherein the second leg s blown, thrown or plowed snow toward a ditch of said associated road.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 14-15, “the flat condition” lacks antecedent basis.  Further, it is unclear if this “flat condition” is referencing the “planar condition” previously recited in claim 1, lines 5 and/or 7.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677